TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00072-CV


                                       In re Robert Galvin


                                         A. R., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-18-003020, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of A.R. The subject of this

proceeding is Robert Galvin, appellant’s attorney.

               Appellant filed her notice of appeal on January 27, 2020, and her brief was due

March 24, 2020. On March 26, 2020, we ordered counsel to file appellant’s brief no later than

April 10, 2020. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Robert Galvin shall appear remotely before

this Court on Wednesday, May 6, 2020, at 11:00 a.m., to show cause why he should not be

held in contempt and have sanctions imposed for his failure to obey our March 26, 2020 order.

Prior to the hearing date, the Clerk of the Court will send a follow-up letter via email containing
best practices and a link for the Zoom hearing. Failure to appear remotely will be treated the

same as failure to appear in person, and Galvin may be subject to a contempt order for failure to

appear. This order to show cause will be withdrawn and Galvin will be relieved of his obligation

to appear before this Court as ordered above if the Clerk of this Court receives appellant’s brief

on or before Monday, May 4, 2020.

               It is ordered on April 23, 2020.



Before Chief Justice Rose, Justices Baker and Triana




                                                  2